Case 1:17-cr-00183-TWP-TAB Document 110 Filed 01/28/20 Page 1 of 30 PageID #: 770




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                        )
                                                   )
           Plaintiff,                              )
                                                   )
      v.                                           ) Cause No.: 1:17-CR-0183-TWP-TAB
                                                   )
  BUSTER HERNANDEZ,                                )
  (a.k.a. Brian Kil, Brianna Killian, Brian Mil,   )
  Greg Martain, Purge of Maine,                    )
  uygt9@hushmail.com, jare9302@hushmail.com,       )
  Dtvx1@hushmail.com, Leaked_hacks1,               )
  Closed Door, Closed Color, Clutter Removed,      )
  Color Rain, Plot Draw, and Invil Cable)          )
                                                   )
           Defendant.                              )

          GOVERNMENT’S RESPONSE TO DEFENDANT’S OBJECTION TO
                ADMISSION OF UNCHARGED CONDUCT AND
           GOVERNMENT’S MOTION TO ADMIT EXHIBITS 1-199 (Dkt. 97)


           The United States, by Josh J. Minkler, United States Attorney, through

  Tiffany J. Preston and Kristina M. Korobov, Assistant United States Attorneys,

  hereby submits its Response to the Defendant’s Objection to the Government’s Notice

  of Intent to Use Uncharged Conduct Evidence and the Government’s Motion to Admit

  Exhibits 1-199 (Dkt. 97).

     I.        Background

           As set forth in the Government’s Preliminary Exhibit List (Dkt. 73), the United

  States intends to admit Government Exhibits 1-199 into evidence. The Government

  moved to admit this evidence (Dkt. 95), and also noticed it intent to admit it not only




                                               1
Case 1:17-cr-00183-TWP-TAB Document 110 Filed 01/28/20 Page 2 of 30 PageID #: 771




  under Federal Rules of Evidence 401 and 402, but also Federal Rule of Evidence

  (404(b)). (Dkt. 71). The defendant objected. (Dkt. 97).

        Government Exhibits 1-199 are the social media and E-mail accounts that the

  defendant used to commit the charged offenses, and to threaten and extort other

  victims using the exact same means and methods set forth in Paragraphs 23 and 24

  of the Superseding Indictment. As set forth in the Government’s Motion to Admit

  (Dkt. 95), the United States will lay a sufficient foundation to show that the messages

  in these accounts were authored by the defendant. These records are relevant and

  admissible because they are direct evidence that the defendant sextorted Victims 1-

  6 and 11, threatened to kill, injure, and kidnap all of the victims listed in the

  Superseding Indictment, and threatened to use explosive devices at Plainfield and

  Danville High schools, the Shops at Perry Crossing, and Walmart.        They are also

  relevant and admissible because they are being offered to prove the identity and

  modus operandi of the defendant. Accordingly, the accounts are direct proof of the

  charged offenses under Federal Rules of Evidence (“F.R.E.”) 401 and 402, and are

  also proof of the defendant’s identity and modus operandi under Rule 404(b).

        The defendant objects to their admission. First, the defendant argues that the

  Government does not have direct evidence under F.R.E. 401 and 402 linking the

  defendant to these accounts ignoring the litany of evidence summarized by the

  Government in its Motion to Admit (Dkt. 95). Second, the defendant argues that the

  records are not evidence of identity or modus operandi under Federal Rule of

  Evidence 404(b), disregarding the defendant’s unique criminal tradecraft as set forth




                                            2
Case 1:17-cr-00183-TWP-TAB Document 110 Filed 01/28/20 Page 3 of 30 PageID #: 772




  in Paragraphs 23 and 24 of the Superseding Indictment. Third, the defendant argues

  that these messages are hearsay.        The Government will address each of these

  arguments in turn.

     II.      The Social Media Accounts are Relevant under Federal Rules of
              Evidence 401, 402, and 404(b)

           A. Government Exhibits 1-199

           Government Exhibits 1-199 comprise data obtained from social media and E-

  mail accounts from applications such as Facebook, Hushmail, and Twitter. They are

  the heart of the Government’s case. As set forth in the Government’s Motion to

  Admit, forty of the forty-one counts in the Superseding Indictment require the

  Government prove that the defendant used the social media and E-mail accounts

  (facilities of interstate commerce) to extort and coerce the victims to produce child

  pornography, and that the defendant received and distributed child pornography

  using those accounts.     Further, the Government must prove that the defendant

  threatened to use explosive devices at certain locations, threatened kill, injure and

  kidnap Victims 1 and 7-10, tampered with Victims 1, 3-7, and retaliated against

  Victims 1 and 7-11 using the same facilities of interstate commerce. Count forty-one

  will also require the introduction of social media and E-mail evidence, as the

  defendant routinely discussed via his messages his methods to thwart law

  enforcement’s efforts to identify and connect him to his criminal acts.

           The defense does not intend to argue that these cybercrimes did not occur.

  Rather, the defense will argue that the defendant was not the person behind the

  computer. Thus, identity is the key issue in this case. And, Government Exhibits 1-




                                             3
Case 1:17-cr-00183-TWP-TAB Document 110 Filed 01/28/20 Page 4 of 30 PageID #: 773




  199 are essential to the Government’s case in chief as each account is direct evidence

  that the defendant is indeed the perpetrator of the charged offenses.

        The accounts can be divided into two categories. The first category is as

  follows: 42 of the accounts were used to commit the charged offenses set forth in the

  Superseding Indictment. Namely, the defendant used those specific accounts to

  exploit, coerce, and extort Victims 1-6, and 11, to threaten to use explosive devices at

  certain locations, to threaten to kill, injure and kidnap Victims 1 and 7-10, to tamper

  with Victims 1, 3-7, and to retaliate against Victims 1 and 7-11. These 42 accounts

  are relevant as they were used to commit the charged offenses. And, through the

  evidence outlined in the Government’s Motion to Admit (Dkt. 95), the United States

  will be able to directly connect the accounts to the defendant. The second category is

  the remaining 157 accounts. Importantly, the remaining approximately 157 accounts

  are also direct proof under F.R.E. 401 and 402 that the defendant committed the

  charged offenses—something that the defense skipped over in its analysis. They are

  also admissible under F.R.E. 404(b).

        B. The Accounts are Relevant Under F.R.E. 401 and 402

            1. Accounts Used by the Defendant and the Victims in the Superseding
               Indictment

        The government must show that the content of the messages are relevant.

  “Evidence is relevant and therefore admissible if it has any tendency to make the

  existence of any fact that is of consequence to the determination of the action more

  probable or less probable than it would be without the evidence.” United States v.

  Ozuna, 561 F.3d 728, 738 (7th Cir. 2009) (citing Fed. R. Evid. 401; United States v.




                                             4
Case 1:17-cr-00183-TWP-TAB Document 110 Filed 01/28/20 Page 5 of 30 PageID #: 774




  Van Allen, 524 F.3d 814, 825 (7th Cir. 2008)) (internal quotations omitted). Again,

  the defendant didn’t commit these offenses in person.            Rather, the defendant

  weaponized nearly 199 social media and E-mail accounts by using those accounts to

  communicate his extortionate demands and threats. Then, he attempted to obfuscate

  his true identity by using hundreds of online aliases, and by masking his true

  Internet Protocol (“IP”) Address using the Tor Network. Therefore, at issue in this

  case is whether the defendant is the person who used these accounts to commit the

  charged offenses. “Here, the relevance of the Facebook records hinges on the fact of

  authorship.” Browne, 834 F.3d at 410.     Thus, “[t]o authenticate the messages, the

  Government [i]s therefore required to introduce enough evidence such that the jury

  could reasonably find, by a preponderance of the evidence, that [Hernandez] and the

  victims authored the Facebook messages at issue.”          Id.   And that can be with

  circumstantial evidence. Barber, 937 F.3d at 970.

        The United States will be able to introduce more than enough evidence for the

  jury to reasonably find, by a preponderance of evidence, that the defendant and the

  victims authored the social media and E-mail messages at issue. The Government’s

  proof is not, as the defendant suggests, a “complex, complicated, a tangled web of

  data,” that shows identity “based on supposition, tangentially related account data,

  and common criminal conduct for similar sextortion offenses.” Dkt. 97, page 2. To the

  contrary, the Government’s evidence connecting the defendant to each and every one

  of those accounts is based on simple, forensic evidence.

        The Government set forth that evidence in its Motion to Admit, and will not




                                            5
Case 1:17-cr-00183-TWP-TAB Document 110 Filed 01/28/20 Page 6 of 30 PageID #: 775




  repeat it in its entirety here. In summary, the Government will show that Victim 2

  had been the victim of the defendant’s sextortion beginning in 2012 when she was

  just 14 years’ old. On June 9, 2017, the defendant was using an account under the

  alias “Jare930” (Gov. Ex. 84) to continue to sextort Victim 2, and demand that she

  send the defendant a pornographic video. The FBI interceded, and Victim 2 agreed

  to allow the FBI to use her account to embed a Network Investigative Technique

  (“NIT”) with a non-pornographic video she produced. It worked. The defendant,

  assuming he was receiving a pornographic video from Victim 2, opened the video, and

  the NIT revealed the defendant’s true IP Address at his residence in Bakersfield, CA.

  Accordingly, the “NIT” and the accounts the defendant used to obtain child

  pornography of Victim 2, are direct evidence that the defendant sextorted Victim 2.

        The evidence will show that in 2015 and 2017, the defendant admitted in

  messages to Victim 2 that he was “Brian Kil”-- the individual who sextorted Victims

  1 and 3, threatened to kill, kidnap, and injure Victims 1, 3, and 7-10, retaliate and

  tamper with Victims 1, 3, and 4-7, and bomb four locations (Counts 1-5, 9, 12-13, 18-

  35, 39-41.) Additionally, the evidence will show that the defendant shared a video of

  Victim 2 (that he obtained through extortion) with Victim 3 (the subject of Count 22).

  The defendant also admitted through account messaging to Victim 3 that he was

  “Brian Kil,” and asked Victim 3 to attend and record the Plainfield Community

  Forum regarding the “Brian Kil” threats (which she did).

        That leaves connections to Victims 4, 5, and 6. As set forth in the Government’s

  Motion to Admit, the evidence will show that the defendant used the same accounts




                                            6
Case 1:17-cr-00183-TWP-TAB Document 110 Filed 01/28/20 Page 7 of 30 PageID #: 776




  to sextort, follow, and research Victims 1, 3, 4, and 6, and that the same account was

  used to sextort Victims 3 and 5. That evidence, as discussed more thoroughly below,

  is forensic in nature (cookies linking the accounts together by the same machine) and

  can’t lie. Accordingly, every single act alleged in the Superseding Indictment can be

  tied directly to the defendant through the “NIT”—a fact completely disregarded in

  the defendant’s motion. The 42 accounts are direct evidence of the defendant’s guilt

  in the charged offenses, and should be admitted.

            2. The Remaining Accounts are also Direct Evidence of the Defendant’s
               Guilt

        From there, the Government will be able to show through forensic evidence

  that the defendant was also the author of the remaining 157 accounts that are part

  of Government Exhibits 1-199. His authorship of those accounts is also direct proof

  of the defendant’s guilt in the charged offenses.       The forensic evidence is not

  complicated, as the defendant suggests. It’s actually quite simple. Although the

  defendant was able to hide his true IP address and location until June 9, 2017, he

  couldn’t stop the social media and E-mail platforms he used from collecting “cookie”

  data when he logged into different accounts during the same browsing session. The

  Government will show that “cookies” are small amounts of text-only data saved on an

  individual’s machine (such as computer or cell phone) while he or she browses a

  certain website. The information can be used by the website, such as Facebook, to

  help create custom pages for you upon your return visits or save session information.

  For example, when you go to Amazon and put an item in your cart, but decide to buy

  it later, the item will still be in your cart when you return to Amazon at a later date.




                                             7
Case 1:17-cr-00183-TWP-TAB Document 110 Filed 01/28/20 Page 8 of 30 PageID #: 777




  That’s because Amazon, like Facebook and other social media applications, uses

  “cookie” data. 1 Here, the Government will be able, through summary evidence, as it

  is based on voluminous data, to link each and every single one of the 199 accounts

  together, and to the defendant through “cookies,” common victims, and then the NIT. 2

           Through that evidence, as well as the litany of evidence set forth in the

  Government’s Motion to Admit, the Government will be able to lay more than

  sufficient evidence to establish that the defendant was the “author” of those

  remaining 157 accounts. They should be admitted to show his guilt in the charged

  offenses.

           The defendant is mistaken to argue that this is “bad character” evidence.” This

  is direct evidence of the defendant’s guilt because the evidence will show that ALL

  199 of those accounts went dark the moment the defendant was arrested on August

  3, 2017.      Put a different way, the Government’s evidence will show that not one of

  the numerous victims who received the defendant’s messages through those 199

  accounts ever heard from their sextortionist again once the defendant was finally in

  custody. This is incredibly powerful and direct evidence of the defendant’s guilt of



  1
    A cookie is very similar to the ticket you get when you take your clothes in for dry cleaning that helps the dry
  clean finder your clothes when you return. In this case, they linked the accounts the defendant used to commit these
  offenses because he used the same machine to connect to those accounts.
  2
    As set forth in its Motion to Admit, the Government intends to admit all of these accounts in their entirety, but will
  only publish the content of approximately 42 of the accounts. Said another way, for the accounts that were used to
  communicate with the charged and testifying (but uncharged in Indiana) victims, the Government will admit
  evidence of the communication with the relevant data as well as other data and communications that show the
  identity of the account holder.

  The Government will not dive into the content of the remaining accounts. Indeed, some of these accounts were used
  to sextort multiple victims for more than 5 years. They are voluminous. The Government does not intend to publish
  the tens of thousands of pages of data to the Jury during the trial. Rather, the Government intends to introduce
  summary charts under Federal Rule of Evidence 1006 for approximately 157 of those accounts.




                                                             8
Case 1:17-cr-00183-TWP-TAB Document 110 Filed 01/28/20 Page 9 of 30 PageID #: 778




  the charged offenses and should be admitted. The defendant can then feel free to

  argue the weight of the evidence, but admissibility is clear.

        C. The Accounts are also Relevant as Identity and Modus Operandi under
           F.R.E. 404(b).

        As set forth in the Government’s Motion to Admit, these criminal acts were not

  committed in person, but through social media and E-mail messages authored by the

  defendant under various aliases, such as “Brian Kil” and “Purge of Maine.” As the

  Superseding Indictment sets forth in Paragraph 23, the defendant used unique

  means and methods to extort images and videos of child pornography from this

  victims. In other words, and as alleged in the Superseding Indictment, the evidence

  will show that the defendant had a unique signature that set him far apart from other

  sextortionists.

        The defendant objects to this evidence. He argues: 1) that there are too many

  accounts to be considered and the sheer volume will make the jury think that the

  Defendant is a bad guy and, therefore should be convicted; 2) that there is other

  evidence that can be used to prove identity, and therefore, the Government does

  not “need” to introduce acts from the online accounts; and 3) that there is nothing

  distinguishable about the accounts and the Defendant’s conduct to constitute

  identity and a modus operandi.      The Government will address each of these

  arguments in turn.

        1. The defendant’s “sheer volume” argument.

     First, the defendant alleges that because there are so many accounts, that the

  jury will become “so upset with defendant and think of him as a monster that has




                                             9
Case 1:17-cr-00183-TWP-TAB Document 110 Filed 01/28/20 Page 10 of 30 PageID #: 779




  hundreds of other victims who should be convicted not simply based on the direct

  evidence, but from the overwhelming amount of other uncharged conduct evidence

  too. This could lead the jury to become upset and reach a decision on the basis of

  their anger rather than the actual evidence, which is largely circumstantial.” That

  is incorrect. First, there are 42 accounts associated with the victims identified in

  the charged offenses. Some, but not nearly all, of the content will be introduced

  because it is the Government’s burden to prove coercion, enticement, threats to kill,

  injure, bomb, and kidnap, retaliation, and witness tampering. The content of the

  messages is necessary to prove the elements of the charged offenses, and is

  admissible.

     As to the remaining accounts, the Government does not intend to introduce the

  content of the messages, nor will it introduce the child pornography that the

  defendant received as a result of his coercion. First, that would take months.

  Second, it is not necessary. What is necessary is for the Government to be allowed

  to prove its case beyond a reasonable doubt. To do so, and to balance the need for

  efficiency and minimize the danger of prejudice, the Government intends to merely

  summarize the voluminous data contained within those 157 accounts (thus,

  minimizing their potential, if any, prejudicial affect) and only introduce the

  evidence for the limited purpose of showing identity and modus operandi.

  Accordingly, this objection has no merit.

       2.       The defendant argues that other evidence can be used to prove identity.

        The Defendant argues that the “Government doesn’t need to admit this other




                                              10
Case 1:17-cr-00183-TWP-TAB Document 110 Filed 01/28/20 Page 11 of 30 PageID #: 780




  bad act evidence because it has other means to try and prove the identity of the

  perpetrator through additional evidence that it already has.” This is flawed, and

  requires the Court to ignore the defense’s vigorous denial of identity and intended

  credibility attacks on the Government’s witnesses. The Government’s burden is proof

  beyond a reasonable doubt. If the Defendant wants to concede that Buster Hernandez

  is the person accused of the crimes charged, then the Government will withdraw its

  motion. But, the Defendant has indicated through counsel that he is not the person

  who committed the charged crimes. The Defendant cannot assert such a defense and

  then attempt to limit the evidence of contemporaneous signature acts which point

  surely and unerringly to his identity of the perpetrator of the charged offenses.

        True, the NIT evidence is powerful evidence, but more is needed to prove the

  defendant’s guilt beyond a reasonable doubt as to the charged offenses in the

  Southern District of Indiana.       Although the NIT is direct evidence of the

  Defendant’s guilt as to the offenses against Victim 2 which are the subject of the

  charges in the Eastern District of Michigan, the Government must prove through

  the introduction of the other accounts (the “jare930” Twitter account is the account

  that opened the NIT video) that the same individual who used “jare930” is linked

  to the Victims 1, and 3-10. The jury should hear all of that evidence, and then

  decide what weight to give it. Whether the NIT evidence links Buster Hernandez

  to the charged victims beyond a reasonable doubt, should be a question for the

  jurors to answer based upon all of the admissible evidence of identity.

        The defense further argues that because the Government will present




                                             11
Case 1:17-cr-00183-TWP-TAB Document 110 Filed 01/28/20 Page 12 of 30 PageID #: 781




  evidence of Hernandez’s admissions to cooperators and evidence seized from the

  Defendant’s home, the Court should prohibit other acts evidence: The defense will

  undoubtedly challenge the credibility of any witness who testifies that the

  Defendant confessed to his offenses or made incriminating admissions. Hernandez

  is never going to concede that evidence from a cooperator is sufficient to prove the

  Defendant’s guilt beyond a reasonable doubt. The defense will also challenge the

  absence of evidence found in the Defendant’s home and the conclusions that the

  Government has drawn from the items found. Hernandez does not concede that

  evidence from the search of the Defendant’s home is sufficient to prove the

  Defendant’s guilt beyond a reasonable doubt.

        It is the Government’s responsibility to prove the Defendant’s guilt on each

  element of every crime charged against the Defendant. Because of that burden,

  the Government is entitled to use admissible evidence to show the connections

  between the victim accounts and other accounts which show that the Defendant is

  the man who exploited, extorted and coerced the victims. Hernandez will tell jurors

  that they cannot assume that just because a juror concludes that the Defendant

  committed the crime against one victim, it does not mean that we can prove that

  he committed the offenses against another victim – that we must prove guilt

  against each victim individually. This is a correct statement and a burden that the

  Government accepts.

        3.     The defendant argues that his behaviors do not constitute a signature.

        The defendant intends to deny he is the perpetrator of these offenses. Thus,




                                            12
Case 1:17-cr-00183-TWP-TAB Document 110 Filed 01/28/20 Page 13 of 30 PageID #: 782




  the identity of the perpetrator is disputed. Here, the Government timely filed its

  notice under Rule 404(b), and the Court has ruled that the Government “may

  present limited evidence of uncharged other bad act evidence to try and prove the

  identity” of the perpetrator (Dkt. 99. P. 9). But nevertheless, the defendant argues

  that his criminal behaviors are akin to “garden variety” sextortion, and are not

  distinctive enough to constitute a signature. In other words, the defendant seeks

  to limit the Government’ ability to prove his identity. 3

          The defense argument is the same as arguing that every robbery consists of

  merely an approach, a taking of property by force, and a getaway, with no room for

  distinction between robbers.                Following the analogy of a bank robbery, the

  Government presents the following scenario:

          •    A defendant is charged with robbing 3 cell phone stores in the Southern

               District of Indiana over a period of 4 months. During that same time

               period, the ATF linked the Defendant to 5 other robberies of cell phone

               stores in the Northern District of Indiana and the Northern District of

               Ohio. The streak ends when the Defendant is caught robbing a cell phone

               store in Cleveland, and he is charged with the 3 robberies in the Southern

               District. As with every robbery, there is an approach to the victim, a

               taking of property and a departure. That’s the nature of robbery. If the

               Government sought to prove the identity of the robber by using evidence



  3
   While the Court has ruled that any evidence that meets the legal standard of Fed. Rule of Evid. 414 is admissible,
  many of the charged victims were over the age of 13 during portions of time that the charged conduct occurred (e.g.
  For that reason, the Government is seeking admissibility rulings under Fed. Rule of Evid. 404(b).




                                                          13
Case 1:17-cr-00183-TWP-TAB Document 110 Filed 01/28/20 Page 14 of 30 PageID #: 783




            from the out-of-venue robberies, the Government could present the

            following types of evidence:

               o The robber always entered the cell phone stores when no other

                  customers were in the stores

               o The robber wore a “Scream” mask in all 8 robberies

               o When a female clerk was present (in 5 out of the 8 robberies) the

                  robber called her a “bitch” and said “maybe I ought to take you

                  with me.”

               o The robber only took Samsung products

               o The robber told the victims that he would find their families and

                  kill them if they cooperated with police.

        As this example illustrates, a robbery can follow a basic pattern and still

  have distinguishing features; moreover, the repeating of these specific behaviors

  over the course of multiple robberies increases the likelihood that they are

  committed by the same person. And the longer that this pattern continues

  increases the likelihood that the perpetrator is the same.

        The defendant’s argument belies the overwhelming evidence in this case

  regarding his unique criminal tradecraft. As set forth below, the evidence the

  Government will introduce strongly connects this defendant to similar crimes that

  are sufficiently distinctive to qualify as “signature crimes.” The crimes are similar

  (actually, to be more precise, they are the same) in nature, and were committed in

  so distinctive and unusual a manner as to be like a signature.




                                            14
Case 1:17-cr-00183-TWP-TAB Document 110 Filed 01/28/20 Page 15 of 30 PageID #: 784




             It is true that “sextortion,” much like a bank robbery, has certain features.

  The Brookings article referenced by defense counsel defines “sextortion” as “old-

  fashioned extortion of blackmail, carried out over a computer network, involving

  some threat – generally but not always a threat to release sexually explicit images

  of the victim – if the victim does not engage in some form of further sexual

  activity.” 4 As for a definitional pattern, sextortion requires an outreach to a victim

  and a demand for sexual currency (images, contact, sexual images of another

  person) that involves negative consequences if the intended victim does not comply.

             But, the defendant’s reliance on the Brookings publication is flawed. First,

  it was based on data recovered as of April 18, 2016 that summarized 78 cases, and

  the study itself acknowledged that the sextortion problem is “dramatically

  understudied (Id. at 4).               And, when considering the study, it is important to

  remember what seems to be the primary purpose of the article: to draw attention

  for the need for a comprehensive legal definition of sextortion and a demand for

  uniform investigation and legal treatment of these cases. Brookings does not

  conclude that all sextortionists are alike or that their longstanding patterns of

  conduct do not contain distinguishing features. In fact, the very publication that

  the defendant cites as support for his proposition actually provides example after

  example of the variances that exist between offenders who commit the same types

  of crimes. In other words, the article does not support the defendant’s assertions,

  it contradicts them.



  4
      Sextortion: Cybersexurity, teenagers, and remote sexual assault” p. 10.




                                                             15
Case 1:17-cr-00183-TWP-TAB Document 110 Filed 01/28/20 Page 16 of 30 PageID #: 785




        Further, the very examples cited by the Brookings report prove the

  Government’s point—namely, that the defendant’s criminal tradecraft as set forth

  in Paragraphs 23 and 24 of the Superseding Indictment was as sophisticated as it

  was unique. Looking at the variances cited in defendant’s article demonstrates the

  uniqueness of the defendant’s modus operandi:

        •      Some of those offenders mentioned in the Brookings article were

  hackers who used malware and other technology to control victims and to obtain

  images of them that victims had stored on devices. Hernandez used deception and

  threats to control his victims.

        •      Some of those offenders in the Brookings article used traceable forms

  of communication. Hernandez did not.

        •      Some of the offenders in the Brookings article reached out to potential

  targets pretending to be another teen seeking friendship. In the course of that

  “friendship,” the offender got the victim to voluntarily produce images that would

  then be used against the victim. Hernandez’s victims always participated under

  duress.

        •      Some offenders in the Brookings article used a web-cam or live video

  communications. Hernandez did not.

        •      Some offenders in the Brookings article made victims obtain sexually

  explicit images of other people, including by using hidden cameras. Hernandez did

  not use hidden cameras or ask for images of individuals the victims didn’t know.




                                           16
Case 1:17-cr-00183-TWP-TAB Document 110 Filed 01/28/20 Page 17 of 30 PageID #: 786




        •      Some of the offenders in the Brookings article targeted victims they

  knew. Hernandez’s victims were strangers.

        •      One offender in the Brookings article pretended to be Justin Beiber to

  lure victims. Hernandez did not pretend to be Justin Beiber.

        Again, the Brookings article proves the points that further studies are needed,

  and disproves the defendant’s argument that Hernandez was a “garden variety”

  sextortionist.

        But, there are more precise distinguishing features of the defendant’s crimes

  than that which is set forth above. And, those features, contrary to the defendant’s

  argument, do constitute a unique signature because they clearly distinguish the

  defendant from other criminals committing the same crime.” United States v.

  Shackleford, 884 F.2d 1016, 1021 (7th Cir. 1989)).

        The following is a summary of what the evidence will show as it relates to

  F.R.E. 401, 401, and 404(b), that the defendant is the perpetrator of the offenses, and

  the author of all 199 accounts. Hernandez’s behaviors were formulaic and constituted

  a signature. There was no need for him to re-invent the wheel when what he did

  worked.

               i.     The Defendant’s Unique “Lure”

        The Government has alleged that the Defendant engaged in the chronic

  criminal exploitation of girls and women, designed to extort as many females as

  possible to send sexually explicit images to Hernandez.       Hernandez did this by

  sending “blast” messages to females on Facebook that began with the same signature




                                            17
Case 1:17-cr-00183-TWP-TAB Document 110 Filed 01/28/20 Page 18 of 30 PageID #: 787




  opening line: “hi [insert victim name] I have to ask you something. kinda important.”

  If the girl responded, Hernandez said “im someone you know. and its kind of a weird

  question but I have to ask because it involves you so dont get mad.” Hernandez then

  asked to how many people the prospective victim had sent “dirty pics,” and then he

  told the girl “im showing everyone.” These words are in quotes for a reason—

  Hernandez repeated this lure over and over and the lure is seen through Government

  Exhibits 1-199 when the data extends back far enough to the first contact.

        Here are examples from several accounts:




        The defendant wasn’t communicating with people he knew or people he

  hacked. These were strangers.


        Because they were strangers, the defendant claimed (most often times falsely)

  that he had obtained sexually explicit images from another person:




                                           18
Case 1:17-cr-00183-TWP-TAB Document 110 Filed 01/28/20 Page 19 of 30 PageID #: 788




          If victim denied having sent sexually explicit images to someone, the

  Defendant told her:




          The Defendant told the victim that he had taken the images without

  “permission,” suggesting that the person to whom the victim had allegedly sent the

  images to did know that the Defendant had accessed them. This way, if the victim

  tried to determine whether an ex-boyfriend knew about this, and the ex-boyfriend

  denied it, the victim might still believe that the boyfriend’s account had been hacked

  and she should do what the Defendant said to do.


          The Defendant told the victims that they had to send images first before he

  would answer questions that they had about the origin of the original images and his

  identity.




          Sadly, this “cut and paste” lure worked, and so Hernandez used it over and

  over as shown in many of the 199 accounts. 5 This signature means of approaching

  victims sets Hernandez apart from other sextortionists.




  5
    Indeed, some of the defendant’s victims remembered the script without even having their memory refreshed by
  looking at account data.




                                                        19
Case 1:17-cr-00183-TWP-TAB Document 110 Filed 01/28/20 Page 20 of 30 PageID #: 789




               ii.   Hernandez’s Use of Multiple Platforms

        Hernandez differentiated himself by spinning off Facebook, for example, to

  other, less well-known platforms. If Hernandez used an E-mail account, he used

  Hushmail or Yandex. When the Defendant communicated with the victims using an

  email address, he used email-to-text, meaning that the victims received his emails as

  though they were text messages. The Defendant never had the victims “text” him at

  a phone number and he never spoke to them on the phone. The Defendant did not

  use “spoofed” phone numbers like “TextNow” or TextMe.” The Defendant set up

  Dropbox accounts for individual victims, where the girls were directed to send their

  images and videos.    The account names were personalized to the victim.          The

  Defendant never used Skype or Facetime to communicate with his victims.

        Finally, the defendant created social media in the victim’s name and then

  reached out to her friends to populate the page.

        iii.   The Defendant’s Unique Demands and Use of Screen Shots

        From this point, the conversation was driven by the girl’s responses, but

  Hernandez’s responses were formulaic, his demand for specific images was presented

  in a certain way, and his communication with the girls quickly fell into his signature

  speech patterns.

        Typically, Hernandez quickly moved communication with his victims to other

  platforms. Hernandez then followed up with a series of precise demands regarding

  the images and videos he wanted his victims to produce. He promised them that if

  they just sent what he wanted, when he wanted, he would answer any questions




                                           20
Case 1:17-cr-00183-TWP-TAB Document 110 Filed 01/28/20 Page 21 of 30 PageID #: 790




  about how he had found them.

        •      The Defendant began his sextortion with a “list” of specific images.

        •      The Defendant would demand a photo of the victim wearing a bra using

  a mirror.

        •      The Defendant would demand that the victim’s face be in the images.

        •      The Defendant began with requests for images, as opposed to video, or

  some kind of live-stream, like Facebook live, Facetime, or Skype.

        •      Defendant demanded that victim use the “back camera.”

        •      The Defendant increased his demands that the victim produce videos of

  herself.

        •      The Defendant increased the extremity of the acts included as time

  passed.

        •      Defendant would send the victim a list of videos she needed to produce,

  that included the duration of the videos. The victim was given a time period in which

  to complete her assignment and during that time she had to upload the images to

  Dropbox.

        •      The Defendant distributed images back to the victims to demonstrate

  that he still had them and could use the images against the victim

        •      The Defendant sent images of other girls (that he had extorted) to the

  victims for the purpose of demanding compliance and of humiliating the victims

  (knowing that he was likely doing the same thing to all of his victims).

        The defendant’s list that he used between victims—his signature—was not,




                                            21
Case 1:17-cr-00183-TWP-TAB Document 110 Filed 01/28/20 Page 22 of 30 PageID #: 791




  until approximately 2017, typed out every time – he simply sent a screenshot of his

  demands (see Paragraph 23 of the Superseding Indictment).




        Hernandez also made demands to victims involving the production of images

  of others:


        •      The Defendant requested images involving sexual activity with a

  boyfriend.

        •      The Defendant requested images involving sexual activity with multiple

  people.

        •      The Defendant never told his victims to contact their friends to get them




                                           22
Case 1:17-cr-00183-TWP-TAB Document 110 Filed 01/28/20 Page 23 of 30 PageID #: 792




  to produce images.


        Hernandez had a specific sexual interest and wanted his victims to engage in

  these precise behaviors. He often made them redo images that failed to meet his

  precise instructions. Rather than retype them over and over with all of his victims,

  Hernandez lazily sent several versions of screen shots. And now, those techniques

  strongly connects Hernandez to his victims. Indeed, one of the hallmarks of

  Hernandez’s signature was the unique methods by which is exerted complete control

  over his victims, their families, and the public.


        iv.    Hernandez’s willingness to expose his victims.


        Not unlike many sextortionists, the Defendant told victims that failure to

  comply meant that he would disseminate their images and videos. The difference

  with Hernandez, however, is that he was serious and he actually did it. He was not

  afraid to engage with law enforcement or with adults. When they tried to shut him

  down, he escalated his behavior. He made disclosures to many of his victims about

  his tradecraft. Hernandez did not hack into the victims’ computers—he directly

  confronted them with a lie. Indeed, and with the exception of Victim 6, the defendant

  did not actually possess images of the girls before he started communicating with

  them. He tricked his victims. And in the case of Victim 6, he obtained those images

  during the course of his victimization of Victim 4.




                                             23
Case 1:17-cr-00183-TWP-TAB Document 110 Filed 01/28/20 Page 24 of 30 PageID #: 793




        v.     Hernandez’s violent threats, and willingness to taunt law enforcement.


        The nature of Hernandez’s threats, and his willingness to engage with and

  even taunt law enforcement is unique. As set forth in the Brookings article, most

  parents and their children are taught to ignore the sextortionist, and he will likely go

  away. That’s not at all what happened here. In fact, Hernandez not only threatened

  to kill his victims and their families, he encouraged them to commit suicide, and

  threatened to bomb their schools. That is a signature that sets him far apart from

  other sextortion criminals. Indeed, Hernandez:


        •      Threatened to kill a victim’s family

        •      Threatened to post images on social media

        •      Threatened to rape family members

        •      Threatened to “sell” the victim to other men online

        •      Threatened to “expose” one of his slaves as retaliation for another

  victim’s non-compliance.


        And, the defendant neither backed down nor disappeared when victims refused

  to comply, told their loved ones, or contacted law enforcement. To the contrary, he

  engaged further which as a huge risk for exposure.


        •      Defendant did not end communication, which frequently happens in

  sextortion cases.

        •      Defendant bragged about being smarter than the police.




                                            24
Case 1:17-cr-00183-TWP-TAB Document 110 Filed 01/28/20 Page 25 of 30 PageID #: 794




        •        Defendant taunted the police.

        •        Defendant expressed no fear of having police involved and does not

  attempt to dissuade victim from calling police.


        As set forth in Paragraph 37 of the Superseding indictment, the defendant,

  using the alias Brian Kil, taunted the FBI:




        He didn’t do this with just Victims 1, 3, and 7-10. He did it with Victim 2—the

  NIT Victim, as well.


        vi.      Hernandez’s Signature Phrases/Patterns of Speech


        Hernandez, across ALL 199 accounts, used the following unique phrases with

  his victims:




                                            25
Case 1:17-cr-00183-TWP-TAB Document 110 Filed 01/28/20 Page 26 of 30 PageID #: 795




        •      “Let’s get started”

        •      “we will continue”

        •      “Expose my slaves”

        •      Defendant referred to his victims as “slaves.”

        •      His language was racist, including use of the word “nigger”

        •      His language was homophobic, including use of the word “Fag”


        Hernandez’s communications were incessant at times—indicative of someone

  like Hernandez, who never held a job, and spent years alone in his room day and

  night extorting victims.


        •      At times, the Defendant would incessantly message the victim and

  threaten to expose them if they did not “answer.”

        •      There were also times, with these same victims, where the Defendant

  would go for weeks or months without messaging the victim

        •      The Defendant’s explanation for these times was that he was “exposing

  another slave”


        Finally, the defendant also engaged in similar conversations with his victims.


        •      Defendant inquired about what sexual contact the victims had with

  others.

        •      Defendant talked about his desire to control the victims.

        •      Defendant asked whether he was being too nice.




                                           26
Case 1:17-cr-00183-TWP-TAB Document 110 Filed 01/28/20 Page 27 of 30 PageID #: 796




         •       Defendant engaged in friendly “banter” with the girls.

         •       Defendant would tell the girls that “in real life” they would never give

  him attention.


         It doesn’t get much more signature than this. This is classic 404(b) evidence

  of identity and modus operandi and should be admitted.


     III.    The Government is introducing this evidence for a limited and
             permissible purpose.

         There is no danger of unfair prejudice. In light of the evidence that is coming

  from Victims 1, 2, 3, 4, 5, 6, and 11, to believe that the jury is going to be substantially

  and unfairly prejudiced against the Defendant is not well founded. Merely learning

  that there are other accounts that connect to the Defendant, that there are accounts

  that the Defendant used to search for his victims, that there all activity in these

  accounts stopped when the Defendant was arrested – this evidence is not unfairly

  prejudicial.

         But, the Government recognizes the Court’s concerns about language like

  “hundreds of victims.” The Court has ruled that the Government “may present

  limited evidence of uncharged other bad act evidence to try and prove the identity” of

  the perpetrator (Dkt. 99. P. 9). That’s exactly what the Government intends to do

  here. Nothing more. It is the Government’s intent to rely on evidence that shows

  identity and to do that by proving that the Defendant has a modus operandi, showing

  his signature words and behaviors through the evidence it presents.

         To reduce any danger of unfair prejudice, the Government does not intend to




                                              27
Case 1:17-cr-00183-TWP-TAB Document 110 Filed 01/28/20 Page 28 of 30 PageID #: 797




  introduce any sexually explicit images that do not involve the charged victims or that

  were not sent to the charged victims. Secondly, for almost all of the accounts that

  were not used to communicate with the charged victims and Victims 2 and 11, the

  Government does not intend to read the messages between the defendant and his

  victims. As set forth above, the Government intends to introduce this evidence by

  way of a summary setting forth the connections between these accounts to the

  defendant only. The purpose of the evidence is to prove the essential element of each

  of the charged offenses, namely that the defendant was the perpetrator.

     IV.      The Records are Authentic and are not Hearsay


           The Government addressed the defendant’s hearsay and authentication

  objections in its Motion to Admit, and incorporates those arguments here.          In

  summary, and as set forth in its Motion, the social media records are authentic under

  Federal Rule of Evidence 901(b)(1) and 902(11) and (13).         The defendant has

  stipulated that they are “Certified Records Generated by an Electronic Process or

  System.” They are not hearsay. They were authored by the defendant, and are

  admissions by a party opponent, and place the victim’s responses into context. They

  are also —at least for their content, Browne, 834 F.3d at 436—admissible as business

  records. Under Rule 803, certain items are excepted from the hearsay rule:


           In summary, Government Exhibits 1-199 should be admitted. The records are

  authentic (i.e., true and accurate information) and relevant (i.e., linked to

  Hernandez), prove the defendant’s identity which is disputed, and not hearsay, or




                                           28
Case 1:17-cr-00183-TWP-TAB Document 110 Filed 01/28/20 Page 29 of 30 PageID #: 798




  meet an exception. Their admission will not bar the defendant from arguing to the

  jury that it should place little or no weight on the evidence.


        WHEREFORE, counsel for the Government requests this Court to admit

  Government Exhibits 1-199 into evidence.

                                          Respectfully submitted,

                                          JOSH J. MINKLER
                                          United States Attorney

                                    By:   s/Tiffany J. Preston
                                          Tiffany J. Preston
                                          Assistant United States Attorney
                                          Office of the United States Attorney
                                          10 W. Market St., Suite 2100
                                          Indianapolis, Indiana 46204-3048
                                          Telephone: (317) 226-6333
                                          Fax: (317) 226-6125
                                          E-mail: Tiffany.Preston@usdoj.gov




                                             29
Case 1:17-cr-00183-TWP-TAB Document 110 Filed 01/28/20 Page 30 of 30 PageID #: 799




                            CERTIFICATE OF SERVICE

    I hereby certify that on the 28th day of January, 2020, a copy of the foregoing

  was filed electronically. Notice of this filing will be sent by operation of the Court’s

  electronic filing system. Parties may access this filing through the Court’s system.




                                              30
